DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/JP2017/032426 09/08/2017
FOREIGN APPLICATIONS
JAPAN 2016-178594 09/13/2016
	Claims 13-31 are pending.

Claim Objections
Applicant is advised that should claim 29 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 and 26-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamura (JP 2013-177477 A, machine translation).
Yamamura teaches the following compound on page 37, paragraph [0060]:

    PNG
    media_image1.png
    171
    258
    media_image1.png
    Greyscale

This is a compound wherein R5 is methylene and n is 8.  The compound was used as the active ingredient in a composition for evaluating antibacterial activity.  See paragraphs [0058]-[0059].
“Antimicrobial activity enhancer” is language solely recited in the preamble in claim(s) 19-20 and 26-31. When reading the preamble in the context of the entire claim, the recitation “antimicrobial activity enhancer” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. The preamble only recites the intended use of the composition.  Thus, the preamble of the claim(s) is not considered a Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Furthermore, “antimicrobial activity enhancer” is an inherent property of the claimed compound.  See MPEP 2112: "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer," and “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.”  The rationale or evidence to show inherency is that the same compound is exemplified in the instant application and showed antimicrobial activity enhancing action.

Claim(s) 13-18 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamura (JP 2013-177477 A, machine translation).
Yamamura teaches the following genus of compounds in claim 3, wherein R1 is a methylene group and R2 is an acyl group which may be branched and has 4 or less carbon atoms.  MPEP 2144.08 states that a genus may be so small, that when considered in light of the totality of the circumstances, it would anticipate the claimed species.  It has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species because "one skilled in [the] art would... envisage each member" of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962) (emphasis in original). 

    PNG
    media_image2.png
    232
    304
    media_image2.png
    Greyscale

	In this instance, R2 could only possibly be formyl, acetyl, propionyl, butyryl, or isobutyryl, for a total of 5 possible compounds because R1 is defined as methylene.  The skilled artisan would immediately envision acyl groups having 4 or less carbon atoms because the number of possibilities is so small, and the rest of the molecule is defined by Yamamura.  MPEP also references In re Schaumann, wherein prior art genus encompassing claimed species which disclosed preference for lower alkyl secondary amines and properties possessed by the claimed compound constituted description of claimed compound for purposes of pre-AIA  35 U.S.C. 102(b)).  
The compound was used as the active ingredient in a composition for evaluating antibacterial activity.  See paragraphs [0058]-[0059].
“Antimicrobial activity enhancer” is language recited in the preamble in claim(s) 19-20 and 26-31. When reading the preamble in the context of the entire claim, the recitation “antimicrobial activity enhancer” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. The preamble only recites the intended use of the composition.  Thus, the preamble of the claim(s) is not considered a Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Furthermore, “antimicrobial activity enhancer” and “having antimicrobial activity enhancing action” are inherent properties of the claimed compound.  See MPEP 2112: "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer," and “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.”  The rationale or evidence to show inherency is that the same compound is exemplified in the instant application and showed antimicrobial activity enhancing action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13-18 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura (JP 2013-177477 A, machine translation).  
Yamamura teaches the following compound on page 37, paragraph [0060]:

    PNG
    media_image1.png
    171
    258
    media_image1.png
    Greyscale

This is a compound wherein R5 is methylene and n is 8.  The compound was used as the active ingredient in a composition for evaluating antibacterial activity.  See paragraphs [0058]-[0059].  Yamamura’s broader teaching is that the acyl group (acetyl in compound 11) has 4 or less carbon atoms (claim 3).
	Yamamura does not exemplify a compound containing propionyl groups instead of acetyl groups.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LAYLA D BERRY/Primary Examiner, Art Unit 1623